DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2012/0236245).
	As to claims 1 and 15, Jung discloses in figure 3, a display panel comprising a pixel electrode 191, wherein the pixel electrode comprises: a sub-pixel region 191a and a main pixel region 191b arranged at intervals, wherein the sub-pixel region comprises a first sub-pixel region on the left side and a second sub-pixel region on the right side, an opening (receiving chamber) is formed between the first sub-pixel region and the second sub-pixel region, and the main pixel region is defined in the opening.
	As to claims 2 and 16, Jung discloses all of the elements of the claimed invention discussed above regarding claim 1.  Jung further discloses in figure 3 that the pixel electrode 191 further comprises a vertical stem (first body portion) and a horizontal stem 193 (second body portion, the vertical stem is intersected with the horizontal stem, and the vertical stem is disposed in the main pixel region 191b.
As to claims 3-4 and 17-18, Jung discloses all of the elements of the claimed invention discussed above regarding claim 2.  Jung further discloses in figure 3 that an entire portion of the horizontal stem (second body portion) is disposed in the main pixel region 191b.
	As to claims 5 and 19, Jung discloses all of the elements of the claimed invention discussed above regarding claim 4.  Jung further discloses in figure 3 that the first sub-pixel region (left side) and the second sub-pixel region (right side) both comprise a main (upper) sub-region and a secondary (lower) sub-region, the main sub-region is connected to the corresponding secondary sub-region and disposed above the horizontal stem 193 (second body portion), and the secondary sub-region is disposed below the horizontal stem 193.
	As to claims 6 and 20, Jung discloses all of the elements of the claimed invention discussed above regarding claim 4.  Jung further discloses in figure 3 that the main pixel region comprises a first (upper) sub-region and a second (lower) sub-region, the first sub-region is disposed above the horizontal stem 193 (second body portion), and the second sub-region is disposed below the horizontal stem 193.
	As to claim 11, Jung discloses all of the elements of the claimed invention discussed above regarding claim 2.  Jung further discloses in figure 3 that the main pixel region 191b is symmetrical with respect to the vertical stem (first body portion) and the horizontal stem 193 (second body portion), and the first sub-pixel region (left side) and the second sub-pixel region (right side) are symmetrical with respect to the vertical stem (first body portion).
As to claim 12, Jung discloses all of the elements of the claimed invention discussed above regarding claim 1.  Jung further discloses in figure 3 that an area of the main pixel region 191b is equal to a sum of an area of the first sub-pixel region and an area of the second sub-pixel region.
	As to claim 13, Jung discloses all of the elements of the claimed invention discussed above regarding claim 1.  Jung further discloses in figure 3 that an area of the first sub-pixel region is equal to an area of the second sub-pixel region.
Claims 1-3, 8-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 8,035,787).
As to claims 1 and 15, Jung discloses in figures 5-6, a display panel comprising a pixel electrode 191, wherein the pixel electrode comprises: a sub-pixel region 191b and a main pixel region 191a arranged at intervals, wherein the sub-pixel region comprises a first (upper) sub-pixel region 191bu and a second (lower) sub-pixel region 191bb, an opening 91 (receiving chamber) is formed between the first sub-pixel region and the second sub-pixel region, and the main pixel region is defined in the opening (receiving chamber).
As to claims 2 and 16, Jung discloses all of the elements of the claimed invention discussed above regarding claim 1.  Jung further discloses in figures 5-6 that the pixel electrode 191 further comprises a horizontal stem 193a (first body portion) and a plurality of vertical stems 192bu, 192a and 192bb (second body portion), and the horizontal stem 193a is disposed in the main pixel region 191a.
As to claims 3 and 17, Jung discloses all of the elements of the claimed invention discussed above regarding claim 2.  Jung further discloses in figures 5-6 that 
As to claim 8, Jung discloses all of the elements of the claimed invention discussed above regarding claim 2.  Jung further discloses in figures 5-6 that part of the second body portion (vertical stems 192bu and 192bb) is positioned in the sub-pixel region 191b.
As to claim 9, Jung discloses all of the elements of the claimed invention discussed above regarding claim 8.  Jung further discloses in figures 5-6 that the second body portion comprises a first vertical stem (sub-portion) 192bu and a second vertical stem (sub-portion) 192bb, the first vertical stem (sub-portion) 192bu is positioned in the first sub-pixel region 191bu, and the second vertical stem (sub-portion) 192bb is positioned in the second sub-pixel region 191bb.
As to claim 10, Jung discloses all of the elements of the claimed invention discussed above regarding claim 9.  Jung further discloses in figures 5-6 that the second body portion further comprises a third vertical stem (sub-portion) 192a, and the third vertical stem (sub-portion) 192a is positioned in the main pixel region 191a.
As to claim 12, Jung discloses all of the elements of the claimed invention discussed above regarding claim 1.  Jung further discloses in figures 5-6 that that an area of the main pixel region 191a is less than a sum of an area of the first sub-pixel region 191bu and an area of the second sub-pixel region 191bb.
As to claim 13, Jung discloses all of the elements of the claimed invention discussed above regarding claim 1.  Jung further discloses in figures 5-6 that an area of 
As to claim 14, Jung discloses all of the elements of the claimed invention discussed above regarding claim 13.  Jung further discloses in figures 5-6 that an area of the main pixel region 191a is equal to an area of the first sub-pixel region.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a pixel electrode comprising the combination required by claim 7, wherein the main pixel region further comprises a third sub-region, the third sub-region comprises the second body portion, a plurality of branch portions, and a peripheral portion, one end of the branch portions is connected to the second body portion, and the peripheral portion surrounds the second body portion and the plurality of branch portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871